Citation Nr: 0215141	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for instability of the 
left ankle due to a tear of the lateral ligament, currently 
evaluated as 10 percent disabling.

(The issue of entitlement to service connection for a low 
back disorder, secondary to service-connected left ankle 
disability will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active duty for training from July 1983 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for a 
left ankle disability.  During the course of the appeal, the 
veteran claim was transferred to the Reno, Nevada, RO 
pursuant to the veteran's change of address.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
secondary to service-connected left ankle disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

In a November 1998 statement, the veteran stated that the 
combination of his ankle and back injuries had make him 
unemployable.  The Board interprets this as a claim for a 
total disability rating on the basis of individual 
unemployability (TDIU).  This claim has not been the subject 
of a rating decision by the RO and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Instability of the left ankle due to a tear of the 
lateral ligament is manifested by moderate limitation of 
motion, weakness and more motion than the opposing side in 
adduction.


CONCLUSION OF LAW

Instability of the left ankle due to a tear of the lateral 
ligament is 20 percent disabling.  38 U.S.C.A. § 1155 (West 
1991), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45,4.71a, 
Diagnostic Code 5299-5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The records show that the veteran fell during basic training, 
causing an inversion stress to the left ankle.  He was 
granted service connection for instability of the left ankle 
due to a tear of the lateral ligament in a June 1986 rating 
decision.  In February 1999, the veteran filed a claim for an 
increased rating for his left ankle disability.  

In an April 1999 VA examination, the veteran complained of 
intermittent left ankle pain, giving way of the ankle and 
intermittent swelling.  He stated that he wears a leather, 
lace-up ankle brace most of the time and high top boots while 
working.  Currently, he was working as a finish carpenter.  
He indicated that he "self-treats" his ankle condition with 
elevation and heat.  Clinically, his gait was antalgic left 
without shoes and within normal limits with shoes.  He was 
able to stand on his toes.  There were no abnormal corns or 
calluses or obvious deformity noted.  Range of motion was 
dorsiflexion 20 degrees bilaterally, plantar flexion 50 
degrees right and 30 degrees left, abduction 10 degrees 
bilaterally, adduction 20 degrees right and 25 degrees left.  
There was some tenderness over the lateral ankle on palpation 
and mild swelling noted.  Deep tendon reflexes were 1/4, 
peripheral pulses +2/4.  X-ray examination of the left ankle 
noted no evidence of significant osseous, articular or soft 
tissue abnormalities.  The diagnoses were chronic synovitis 
of the left ankle and chronic ligamentous laxity of the left 
ankle.

In a May 1999 VA outpatient treatment note, the veteran was 
evaluated for complaints of chronic back pain, following a 
injury at Easter from picking up a large dog followed by a 
tearing sensation in his low back.  Since then, he has 
experienced left leg radicular pain, numbness in the left 
ankle, and several episodes of sensation where he felt like 
his left leg was out of control as well as weakness.  
Clinically, his gait was stable.  Straight leg raise was 
positive for radicular pain in the left leg.  The examiner 
noted that a leather brace was in place and there was still 
notable weakness even with the brace.  The remaining findings 
in the examination relate to his back disorder.

A September 1999 letter from an orthotics company to VA 
states that the veteran's left molded leather ankle gauntlet 
with medial and lateral metal stays was replaced.  It was 
noted that the replaced orthoses had worn out, allowing 
hypermobility of the left ankle and potential for further 
injury.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in an April 2002 
supplemental statement of the case of the general provisions 
of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was notified 
of the reasons and bases for the denial of his claim in the 
June 1999 rating decision, the April 2000 statement of the 
case and the April 2002 supplemental statement of the case.  
VA must also inform the veteran which evidence VA will seek 
to provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the April 2002 supplemental 
statement of the case.  Thus, the Board finds that VA has 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO 
provided the veteran a VA examination in April 1999.  In that 
examination, the veteran indicated that he "self-treats" 
his ankle condition.  As such, there are no current records 
of left ankle treatment to be obtained.  The veteran has not 
identified any additional available evidence that might aid 
his claim.  The Board further notes that the veteran has been 
afforded opportunity to present evidence and argument in 
support of his claim in written statements to VA.  There is 
sufficient evidence of record to decide the claim, and VA has 
satisfied its duties to notify and to assist the veteran.

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2001).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3  (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran's left ankle disability is rated 10 percent 
disabling under Diagnostic Code 5271 based on moderate 
limitation of motion of the ankle.  A higher, or 20 percent 
evaluation is for marked limitation of motion or marked 
functional impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  On the most recent VA examination, the examiner 
noted that he had dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 30 degrees.  Normal range of ankle 
dorsiflexion for VA rating purposes is considered to be from 
0 to 20 degrees, and for plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, PLATE II (2001).  Based on this, 
the veteran has full range of dorsiflexion, and plantar 
flexion that is two-third's of full flexion.  However, when 
compared with the opposing side, he had more motion in 
adduction.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to absence 
of part, or all, of the necessary bones, joint and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the veteran's complaints are 
primarily of weakness in the ankle for which he wears a 
brace.  Although he complains of pain in the ankle, this is 
noted to be intermittent and he has not related this pain to 
motion or use of the ankle.  Although there is some mild 
swelling noted, he is able to walk normally with shoes, and 
stand on his toes.  The veteran is competent to assert that 
his ankle disability is worse or that he should be awarded a 
higher evaluation.  The Board agrees.  In this case, the 
Board is presented with evidence of limitation of motion, 
more motion than expected in another plane, tenderness and 
what was described as notable weakness.  Other evidence 
refects that the veteran had actually worn his brace and that 
there was hypermobility.  Based on the combination of more 
motion than normal, limitation of motion and weakness, the 
Board concludes that the overall functional impairment 
approximates marked impairment.

An evaluation in excess is not warranted.  The most probative 
evidence of the degree of disability is the medical evidence 
provided by a skilled professional which shows that the 
veteran is capable of movement in the left ankle that is at 
least two-thirds of normal.  Although the veteran has also 
complained of numbness in the ankle, this is shown by the 
medical evidence to be related to his nonservice-connected 
low back disorder.  Higher evaluations are possible for other 
disabilities of the ankles under other diagnostic codes; 
however, the veteran has shown none of the criteria for a 
higher evaluation.  As such, functional impairment of the 
left ankle is not shown to a degree beyond that contemplated 
by his 20 percent evaluation.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  Additionally, the Board finds, as did the RO, that 
the evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  38 C.F.R. § 
3.321(b)(1) (2001).  The record contains no objective 
evidence indicating that the veteran's left ankle disability 
alone has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 



ORDER

A 20 percent evaluation for instability of the left ankle due 
to a tear of the lateral ligament is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

